Name: 91/602/EEC: Council Decision of 25 November 1991 denouncing the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: political geography;  international affairs;  trade;  European construction
 Date Published: 1991-11-27

 Avis juridique important|31991D060291/602/EEC: Council Decision of 25 November 1991 denouncing the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia Official Journal L 325 , 27/11/1991 P. 0023 - 0023 Finnish special edition: Chapter 11 Volume 19 P. 0016 Swedish special edition: Chapter 11 Volume 19 P. 0016 COUNCIL DECISION of 25 November 1991 denouncing the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (91/602/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the proposal from the Commission, Having regard to the assent of the European Parliament (1), Whereas, under the provisions of Article 60 of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2), either Contracting Party may denounce the Agreement by notifying the other Contracting Party; Whereas the situation prevailing in Yugoslavia no longer permits the abovementioned Agreement and the related instruments to be upheld, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia and all related Protocols and instruments are hereby denounced. Article 2 This Decision shall be published in the Official Journal of the European Communities and notified by the President of the Council to the Socialist Federal Republic of Yugoslavia. It shall take effect on the day of its publication. Done at Brussels, 25 November 1991. For the Council The President J. M. M. RITZEN (1) Assent delivered on 20 November 1991 (not yet published in the Official Journal). (2) OJ No L 41, 14. 2. 1983, p. 1.